NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 20 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

BARRY UCHE NNANNA, AKA Bathram                   No.   15-72955
Eko Isa,
                                                 Agency No. A024-995-612
                Petitioner,

 v.                                              MEMORANDUM*

WILLIAM P. BARR, Attorney General,


                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted February 7, 2019**
                                 Pasadena, California

Before: GOULD, NGUYEN, and OWENS, Circuit Judges.

      Barry Nnanna, a native and citizen of Nigeria, petitions for review of a

Board of Immigration Appeals (“BIA”) order dismissing his appeal from an

immigration judge (“IJ”) decision denying his application for asylum, withholding



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction pursuant to 8 U.S.C. § 1252. See Pechenkov v. Holder, 705 F.3d 444,

448 (9th Cir. 2012). Reviewing legal questions de novo and the agency’s factual

findings for substantial evidence, see Diaz-Jimenez v. Sessions, 902 F.3d 955, 958

(9th Cir. 2018), we deny the petition in part and dismiss it in part.

      1. The BIA did not err in concluding that Nnanna committed an offense

“relating to . . . forgery.” 8 U.S.C. § 1101(a)(43)(R). That term “include[s]

activities ancillary to the core offense” such as “possession of counterfeit or forged

documents.” Vizcarra-Ayala v. Mukasey, 514 F.3d 870, 877 (9th Cir. 2008). “By

penalizing those who knowingly use or possess [forged] bills with the intent to

defraud,” Nnanna’s crime of conviction “seeks to discourage [forging] through the

criminalization of the use of its end product” and is therefore a crime relating to

forgery. Albillo-Figueroa v. INS, 221 F.3d 1070, 1073 (9th Cir. 2000); see also 18

U.S.C. § 510(a)(2). Consequently, Nnanna is statutorily ineligible for asylum.

      2. We lack jurisdiction to review Nnanna’s claim that the IJ “did not

properly assess the underlying facts of the conviction” in determining that he was

ineligible for withholding of removal because he committed a particularly serious

crime under 8 U.S.C. § 1231(b)(3)(B)(ii). See Blandino-Medina v. Holder, 712
F.3d 1338, 1343 (9th Cir. 2013) (explaining that we “cannot reweigh evidence to




                                           2
determine if the crime was indeed particularly serious” (quoting Afridi v. Gonzales,

442 F.3d 1212, 1218 (9th Cir. 2006))). We therefore dismiss this claim.

      We have jurisdiction to review his claim that the agency “failed to consider

the appropriate factors . . . in making the ‘particularly serious crime’

determination.” Anaya-Ortiz v. Holder, 594 F.3d 673, 676 (9th Cir. 2010) (internal

citations omitted). Contrary to Nnanna’s argument, “a separate determination of

danger to the community is not required” when the agency “makes a finding that

an offense constitutes a particularly serious crime.” Id. at 679 (quoting

Kankamalage v. INS, 335 F.3d 858, 861 n.2 (9th Cir. 2003)). We therefore deny

the petition as to this claim.

      3. Substantial evidence supports the agency’s finding that Nnanna is

ineligible for CAT relief because he failed to “prove that it is more likely than not

that he . . . will be tortured in [Nigeria]” with the government’s acquiescence.

Parada v. Sessions, 902 F.3d 901, 914 (9th Cir. 2018). Nnanna provided no

evidence that he could not relocate to southern Nigeria where Christians are in the

majority, and the agency cited evidence that the Nigerian government “has

condemned [the insurgent] attacks” and “reassure[d] Nigerians . . . that all those

involved . . . will be made to face the full wrath of the law.” We therefore deny the

petition as to the CAT claim.

      PETITION DENIED in part and DISMISSED in part.


                                           3